FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                             No. 05-10280
                Plaintiff-Appellee,                       D.C. No.
               v.
                                                    CR-03-00187-DAE
                                                     District of Hawaii,
JESUS NORBERTO EVANS-MARTINEZ,
             Defendant-Appellant.                         Honolulu

                                                          ORDER

                          Filed June 27, 2008

     Before: Robert R. Beezer and Raymond C. Fisher,
Circuit Judges, and Robert J. Timlin,* Senior District Judge.


                                 ORDER

  The Opinion filed June 1, 2006, slip op. 5969, and appear-
ing at 448 F.3d 1163 (9th Cir. 2006), is withdrawn. It may not
be cited as precedent by or to this court or any district court
of the Ninth Circuit.




  *The Honorable Robert J. Timlin, Senior District Judge for the United
States District Court for the Central District of California, sitting by desig-
nation.

                                    7585
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.